GENERAL CONTINUING GUARANTY
 
This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of August 22, 2008,
is executed and delivered by HYDROGEN CORPORATION, a Nevada corporation
(“Guarantor”), in favor of FEDERATED KAUFMANN FUND, a portfolio of Federated
Equity Funds, a Massachusetts business trust, as agent for the Lenders (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”), in light of the following:
 
WHEREAS, Hydrogen, L.L.C., an Ohio limited liability company (“Borrower”), the
Lenders, and Agent are, contemporaneously herewith, entering into that certain
Loan and Security Agreement of even date herewith (as amended, restated,
modified, renewed or extended from time to time, the “Loan Agreement”);
 
WHEREAS, Borrower is the direct subsidiary of Guarantor and, Guarantor will
benefit by virtue of the financial accommodations extended to Borrower by the
Lenders; and
 
WHEREAS, in order to induce the Lenders to enter into the Loan Agreement and
Loan Documents and to extend the loans and other financial accommodations to
Borrower pursuant to the Loan Agreement, and in consideration thereof, and in
consideration of any loans or other financial accommodations heretofore or
hereafter extended by the Lenders to Borrower pursuant to the Loan Documents,
Guarantor has agreed to guaranty the Guarantied Obligations.
 
NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees as
follows:
 
1. Definitions and Construction.
 
(a) Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement and Loan
Documents. The following terms, as used in this Guaranty, shall have the
following meanings:
 
“Agent” has the meaning set forth in the preamble to this Guaranty.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended 11 U.S.C.
§§101 et seq., and the regulations adopted and promulgated pursuant thereto.
 
“Borrower” has the meaning set forth in the recitals to this Guaranty.
 
“Loan Agreement” has the meaning set forth in the recitals to this Guaranty.
 
“Guarantied Obligations” means the obligations and liabilities of the Borrower
and Guarantor to Agent and the Lenders (including, without limitation, the
obligations whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred) that may arise under, or out of or
in connection with the Loan Agreement, this Guaranty, and any other Loan
Documents, whether on account of covenants, interest, principal, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all reasonable fees and disbursements of counsel to Agent that are required to
be paid by the Borrower or Guarantor pursuant to the terms of the Loan
Agreement, this Guaranty, or any of the Loan Documents, respectively).

- 1 -

--------------------------------------------------------------------------------



“Guarantor” has the meaning set forth in the preamble to this Guaranty.
 
“Guaranty” has the meaning set forth in the preamble to this Guaranty.
 
“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Loan Agreement, and shall include any other Person
made a party to the Loan Agreement as a Lender in accordance with the provisions
thereof (together with their respective successors and assigns).
 
“Loan Documents” shall mean the Loan Agreement, this Guaranty and the Disclosure
Schedules, and any and all other agreements, notes, documents, mortgages,
financing statements, guaranties, intercreditor agreements, subordination
agreements, certificates and instruments executed and/or delivered by Borrowers
or any other Person to Agent or the Lenders pursuant to and in connection with
the Loan and this Agreement, including, without limitation, the Term Loan Notes,
the Closing Date Warrants, the Default Warrants, the Membership Interest Pledge
Agreement and all other documents entered into by the parties in connection with
the transactions contemplated hereby.“Record” means information that is
inscribed on a tangible medium or which is stored in an electronic or other
medium and is retrievable in perceivable form.
 
“Voidable Transfer” has the meaning set forth in Section 10 of this Guaranty.
 
(b)  Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty. Section, subsection, clause, schedule, and exhibit references
herein are to this Guaranty unless otherwise specified. Any reference in this
Guaranty to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Agents or Lenders or Borrower, whether under any rule of construction or
otherwise. On the contrary, this Guaranty has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of Guarantor
and Agent. Any reference herein to the satisfaction, repayment or payment in
full of the Guarantied Obligations shall mean the payment in full in cash (or
cash collateralization in accordance with the terms of the Loan Agreement, or
with respect to Letters of Credit, any such Letters of Credit supported by
another letter of credit reasonably satisfactory to Agent) of all Guarantied
Obligations other than contingent indemnification Guarantied Obligations to
remain outstanding and are not required to be repaid or cash collateralized
pursuant to the provisions of the Loan Agreement and the full and final
termination of any commitment to extend any financial accommodations under the
Loan Agreement and any other Loan Document. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record and any Record transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein. The captions and headings are for convenience of reference only and
shall not affect the construction of this Guaranty.
 
2. Guarantied Obligations. Guarantor hereby, unconditionally, absolutely and
irrevocably guarantees to Agent, for the benefit of the Lenders, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guarantied Obligations. Guarantor further
agrees to pay any and all reasonable expenses (including, without limitation,
all reasonable fees and disbursements of counsel) that may be paid or incurred
by Agent in enforcing any rights with respect to, or collecting, any or all of
the Guarantied Obligations and/or enforcing any rights with respect to, or
collecting against, Guarantor under this Guaranty unless, and to the extent,
Guarantor is the prevailing party in any dispute, claim or action relating
thereto, in which event Guarantor shall be entitled to recover from Agent
Guarantor’s reasonable expenses (including, without limitation, all reasonable
fees and disbursements of counsel) incurred in connection therewith. This
Guaranty shall remain in full force and effect until the Guarantied Obligations
are paid in full, notwithstanding that from time to time prior thereto the
Borrower may be free from any Guarantied Obligations. No payment or payments
made by Borrower, Guarantor, any other guarantor or any other Person received or
collected by Agent from Borrower, Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guarantied Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of Guarantor hereunder except to the extent of
the reduction of the Guarantied Obligations as a consequence thereof. Guarantor
shall remain liable for the Guarantied Obligations until the date the Guarantied
Obligations are satisfied and paid in full.

- 2 -

--------------------------------------------------------------------------------



3. Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law,
Guarantor hereby waives any right to revoke this Guaranty as to future
Guarantied Obligations. If such a revocation is effective notwithstanding the
foregoing waiver, Guarantor acknowledges and agrees that (a) no such revocation
shall be effective until written notice thereof has been received by Agent,
(b) no such revocation shall apply to any Guarantied Obligations in existence on
the date of receipt by Agent of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (c) no such revocation
shall apply to any Guarantied Obligations made or created after such date to the
extent made or created pursuant to a legally binding commitment of the Lenders
in existence on the date of such revocation, (d) no payment by Guarantor,
Borrower, or from any other source, prior to the date of Agent’s receipt of
written notice of such revocation shall reduce the maximum obligation of
Guarantor hereunder, and (e) any payment by Borrower or from any source other
than Guarantor subsequent to the date of such revocation shall first be applied
to that portion of the Guarantied Obligations as to which the revocation is
effective and which are not, therefore, guarantied hereunder, and to the extent
so applied shall not reduce the maximum obligation of Guarantor hereunder.
 
4. Performance Under this Guaranty. In the event that Borrower fails to make any
payment of any Guarantied Obligations, on or prior to the due date thereof, or
if Borrower fails to perform, keep, observe, or fulfill any other obligation
referred to in Section 2 of this Guaranty in the manner provided in the Loan
Agreement or Loan Documents, Guarantor immediately shall cause, as applicable,
such payment in respect of the Guarantied Obligations to be made or such
obligation to be performed, kept, observed, or fulfilled.
 
5. Primary Obligations. This Guaranty is a primary and original obligation of
Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Guarantor hereby agrees that it is directly, jointly and severally
with any other guarantor of the Guarantied Obligations, liable to Agent, for the
benefit of the Lenders, that the obligations of Guarantor hereunder are
independent of the obligations of Borrower or any other guarantor, and that a
separate action may be brought against Guarantor, whether such action is brought
against Borrower or any other guarantor or whether Borrower or any other
guarantor is joined in such action. Guarantor hereby agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by Agent of whatever remedies they may have against Borrower or any
other guarantor, or the enforcement of any lien or realization upon any security
by Agent. Guarantor hereby agrees that any release which may be given by Agent
to Borrower or any other guarantor, or with respect to any property or asset
subject to a lien, shall not release Guarantor. Guarantor consents and agrees
that Agent shall be under any obligation to marshal any property or assets of
Borrower or any other guarantor in favor of Guarantor, or against or in payment
of any or all of the Guarantied Obligations.

- 3 -

--------------------------------------------------------------------------------



6. Pledge of Collateral. As collateral security for the prompt satisfaction and
performance of the Guarantied Obligations, Guarantor hereby pledges,
collaterally assigns and hypothecates to Agent (for the benefit of the Lenders)
a first priority continuing security interest in and lien upon all of the
membership interests in the Borrower and other good and valuable collateral set
forth in that certain Membership Interest Pledge Agreement of even date
herewith, between the Guarantor, Agent, and the Lenders.
 
7. Waivers.
 
(a)  To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) notice of acceptance hereof; (ii) notice of any loans or other financial
accommodations made or extended under the Loan Agreement or Loan Documents, or
the creation or existence of any Guarantied Obligations; (iii) notice of the
amount of the Guarantied Obligations, subject, however, to Guarantor’s right to
make inquiry of Agent to ascertain the amount of the Guarantied Obligations at
any reasonable time; (iv) notice of any adverse change in the financial
condition of Borrower or of any other fact that might increase Guarantor’s risk
hereunder; (v) notice of presentment for payment, demand, protest, and notice
thereof as to any instrument among the Loan Documents and ; (vi) notice of any
Event of Default under any of the Loan Documents; and (vii) all other notices
(except if such notice is specifically required to be given to Guarantor under
this Guaranty or any other Loan Documents to which Guarantor is a party) and
demands to which Guarantor might otherwise be entitled.
 
(b) To the fullest extent permitted by applicable law, Guarantor hereby waives
the right by statute or otherwise to require any member of the Lenders, to
institute suit against Borrower or any other guarantor or to exhaust any rights
and remedies which any Lender, has or may have against Borrower or any other
guarantor. In this regard, Guarantor agrees that it is bound to the payment of
each and all Guarantied Obligations, whether now existing or hereafter arising,
as fully as if the Guarantied Obligations were directly owing to Agent, or
Lenders, as applicable, by Guarantor. Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid in full in cash, to the extent of any such payment) of
Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower in respect thereof.
 
(c) To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) any right to assert against any member of the Lenders any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Borrower or any other party liable to any Lender;
(ii) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor; (iii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by any Lender including any defense
based upon an impairment or elimination of Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of Guarantor against Borrower or other
guarantors or sureties; (iv) the benefit of any statute of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to Guarantor’s liability
hereunder.
 
(d) Until the Guarantied Obligations have been paid in full in cash,
(i) Guarantor hereby postpones and agrees not to exercise any right of
subrogation Guarantor has or may have as against Borrower with respect to the
Guarantied Obligations; (ii) Guarantor hereby postpones and agrees not to
exercise any right to proceed against Borrower or any other Person now or
hereafter liable on account of the Guarantied Obligations for contribution,
indemnity, reimbursement, or any other similar rights (irrespective of whether
direct or indirect, liquidated or contingent); and (iii) Guarantor hereby
postpones and agrees not to exercise any right it may have to proceed or to seek
recourse against or with respect to any property or asset of Borrower or any
other Person now or hereafter liable on account of the Guarantied Obligations.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
shall not exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and shall not proceed or seek
recourse against or with respect to any property or asset of, Borrower or any
other guarantor (including after payment in full of the Guaranteed Obligations)
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the membership interests of Borrower or
such other guarantor whether pursuant to the Loan Agreement or otherwise.

- 4 -

--------------------------------------------------------------------------------



(e) If any of the Guarantied Obligations or the obligations of Guarantor under
this Guaranty at any time are secured by a mortgage or deed of trust upon real
property, the Agent may elect, in its sole discretion, upon a default with
respect to the Guarantied Obligations or the obligations of Guarantor under this
Guaranty, to foreclose such mortgage or deed of trust judicially or
nonjudicially in any manner permitted by law, before or after enforcing this
Guaranty, without diminishing or affecting the liability of Guarantor hereunder.
Guarantor understands that (a) by virtue of the operation of antideficiency law
applicable to nonjudicial foreclosures, an election by Agent to nonjudicially
foreclose on such a mortgage or deed of trust probably would have the effect of
impairing or destroying rights of subrogation, reimbursement, contribution, or
indemnity of Guarantor against Borrower or other guarantors or sureties, and
(b) absent the waiver given by Guarantor herein, such an election would estop
Agent from enforcing this Guaranty against Guarantor. Understanding the
foregoing, and understanding that Guarantor is hereby relinquishing a defense to
the enforceability of this Guaranty, Guarantor hereby waives any right to assert
against any Lender or Agent any defense to the enforcement of this Guaranty,
whether denominated “estoppel” or otherwise, based on or arising from an
election by Agent to nonjudicially foreclose on any such mortgage or deed of
trust or as a result of any other exercise of remedies, whether under a mortgage
or deed of trust or under any personal property security agreement. Guarantor
understands that the effect of the foregoing waiver may be that Guarantor may
have liability hereunder for amounts with respect to which Guarantor may be left
without rights of subrogation, reimbursement, contribution, or indemnity against
Borrower or other guarantors or sureties.
 
(f) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, Guarantor waives all rights and defenses that Guarantor
may have if all or part of the Guarantied Obligations are secured by real
property. This means, among other things:
 
(i) The Agent may collect from Guarantor without first foreclosing on any real
or personal property collateral that may be pledged by Guarantor, Borrower, or
any other guarantor.
 
(ii) If Agent forecloses on any real property collateral that may be pledged by
Guarantor, Borrower or any other guarantor:
 

 
(1)
The amount of the Guarantied Obligations or any obligations of any guarantor in
respect thereof may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price.

 

 
(2)
Agent may collect from Guarantor even if any member of the Lenders, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower or any other Guarantor.

 
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.
 
(g) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF
AN ELECTION OF REMEDIES BY AGENT, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS
A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED
OBLIGATIONS, HAS DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT
AGAINST BORROWER BY THE OPERATION OF APPLICABLE LAW.

- 5 -

--------------------------------------------------------------------------------



(h) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, Guarantor hereby also agrees to the following waivers:
 
(i) Agent’s right to enforce this Guaranty is absolute and is not contingent
upon the genuineness, validity or enforceability of the Guarantied Obligations
or any of the Loan Documents. Guarantor agrees that Agent’s rights under this
Guaranty shall be enforceable even if Borrower had no liability at the time of
execution of the Loan Documents or the Guarantied Obligations are unenforceable
in whole or in part, or Borrower ceases to be liable with respect to all or any
portion of the Guarantied Obligations.
 
(ii) Guarantor agrees that Agent’s rights under the Loan Documents will remain
enforceable even if the amount guaranteed hereunder is larger in amount and more
burdensome than that for which Borrower is responsible. The enforceability of
this Guaranty against Guarantor shall continue until all sums due under the Loan
Documents have been paid in full and shall not be limited or affected in any way
by any impairment or any diminution or loss of value of any security or
collateral for Borrower’s obligations under the Loan Documents, from whatever
cause, the failure of any security interest in any such security or collateral
or any disability or other defense of Borrower, any other guarantor of
Borrower’s obligations under any other Loan Document, any pledgor of collateral
for any person’s obligations to Agent or any other person in connection with the
Loan Documents.
 
(iii) Guarantor waives the right to require Agent to (A) proceed against
Borrower, any guarantor of Borrower’s obligations under any Loan Document, any
other pledgor of collateral for any person’s obligations to Agent or any other
person in connection with the Guarantied Obligations, (B) proceed against or
exhaust any other security or collateral Agent may hold, or (C) pursue any other
right or remedy for Guarantor’s benefit, and agrees that Agent may exercise its
right under this Guaranty without taking any action against Borrower, any other
guarantor of Borrower’s obligations under the Loan Documents, any pledgor of
collateral for any person’s obligations to Agent or any other person in
connection with the Guarantied Obligations, and without proceeding against or
exhausting any security or collateral Agent holds.
 
8. Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Agent may, by action or inaction, compromise or settle, shorten or
extend the maturity date or any other period of duration or the time for the
payment of the Guarantied Obligations, or discharge the performance of the
Guarantied Obligations, or may refuse to enforce the Guarantied Obligations, or
otherwise elect not to enforce the Guarantied Obligations, or may, by action or
inaction, release all or any one or more parties to, any one or more of the
terms and provisions of the Loan Agreement or any of the other Loan Documents or
may grant other indulgences to Borrower or any other guarantor in respect
thereof, or may amend or modify in any manner and at any time (or from time to
time) any one or more of the Guarantied Obligations, the Loan Agreement or any
other Loan Document (including any increase or decrease in the principal amount
of any Guarantied Obligations or the interest, fees or other amounts that may
accrue from time to time in respect thereof), or may, by action or inaction,
release or substitute the Borrower or any guarantor, if any, of the Guarantied
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guarantied Obligations or any other guaranty of the
Guarantied Obligations, or any portion thereof.
 
9. No Election. Agent on behalf of Lenders shall have the right to seek recourse
against Guarantor to the fullest extent provided for herein and no election to
proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of Agent’s right to proceed in any other
form of action or proceeding or against other parties unless Agent, on behalf of
the Lenders, has expressly waived such right in writing. Specifically, but
without limiting the generality of the foregoing, no action or proceeding by
Agent under any document or instrument evidencing the Guarantied Obligations
shall serve to diminish the liability of Guarantor under this Guaranty except to
the extent that the Lenders finally and unconditionally shall have realized
indefeasible payment in full of the Guarantied Obligations by such action or
proceeding.

- 6 -

--------------------------------------------------------------------------------



10. Revival and Reinstatement. If the incurrence or payment of the Guarantied
Obligations or the obligations of Guarantor under this Guaranty by Guarantor or
the transfer by Guarantor to Agent of any property of Guarantor should for any
reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lenders are required to repay
or restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lenders are required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys fees of the
Lenders and Agents related thereto, the liability of Guarantor automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.
 
11. Business Activity of Guarantor. Guarantor represents and warrants to the
Agent and Lenders that as of the date of this Guaranty, (a) the sole asset of
the Guarantor consists of 100% membership interest in the Borrower and (b) the
sole business activity of the Guarantor consists of holding title to such
membership interest in the Borrower. Guarantor covenants and promises to the
Agent and Lenders that so long as this Guaranty shall remain in effect, (i) the
sole asset of the Guarantor will consist of 100% membership interest in the
Borrower and (ii) the sole business activity of the Guarantor will consist of
holding title to such membership interest in the Borrower. If at any time
Guarantor breaches any representation, warranty, covenant or promise contained
in this Section 11, then such breach shall constitute an immediate Event of
Default under the Loan Agreement and this Guaranty, and the result of such Event
of Default shall afford Agent and Lenders with all remedies at law, in equity
and as otherwise contained in the Loan Agreement, this Guaranty and any other
Loan Document.
 
12. Financial Condition of Borrower. Guarantor represents and warrants that it
is currently informed of the financial condition of Borrower and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Guarantied Obligations. Guarantor further represents and
warrants that it has read and understands the terms and conditions of the Loan
Agreement and Loan Documents. Guarantor hereby covenants that it will continue
to keep itself informed of Borrower’s financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Guarantied Obligations.
 
13. Payments; Application. All payments to be made hereunder by Guarantor shall
be made in US Dollars, in immediately available funds, and without deduction
(whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Loan Agreement and
Loan Documents.
 
14. Attorneys Fees and Costs. Guarantor agrees to pay, on demand, all attorneys
fees (provided that the Guarantors shall not be required to reimburse the legal
fees and expenses of more than one law firm and any specialists and local
counsel to be selected by Agent for all Persons indemnified under this Section
13) and all other costs and expenses which may be incurred by Agent or Lenders
in connection with the enforcement of this Guaranty or in any way arising out
of, or consequential to, the protection, assertion, or enforcement of the
Guarantied Obligations (or any security therefor), irrespective of whether suit
is brought.
 
15. Notices. All notices and other communications hereunder to Agent shall be in
writing and shall be mailed, sent, or delivered in accordance with Section 15.4
of the Loan Agreement. All notices and other communications hereunder to
Guarantor shall be in writing and shall be mailed, sent, or delivered in care of
Borrower in accordance with Section 15.4 of the Loan Agreement.
 
16. Cumulative Remedies. No remedy under this Guaranty, under the Loan
Agreement, or any other Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Loan Agreement, or any
other Loan Document, and those provided by law. No delay or omission by the
Agent on behalf of Lenders to exercise any right under this Guaranty shall
impair any such right nor be construed to be a waiver thereof. No failure on the
part of Agent to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under this Guaranty preclude any other or further exercise
thereof or the exercise of any other right.

- 7 -

--------------------------------------------------------------------------------



17. Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.
 
18. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
between parties pertaining to the subject matter contained herein. This Guaranty
may not be altered, amended, or modified, nor may any provision hereof be waived
or noncompliance therewith consented to, except by means of a writing executed
by Guarantor and Agent, on behalf of the Lenders. Any such alteration,
amendment, modification, waiver, or consent shall be effective only to the
extent specified therein and for the specific purpose for which given. No course
of dealing and no delay or waiver of any right or default under this Guaranty
shall be deemed a waiver of any other, similar or dissimilar, right or default
or otherwise prejudice the rights and remedies hereunder.
 
19. Successors and Assigns. This Guaranty shall be binding upon Guarantor and
its successors and assigns and shall inure to the benefit of the successors and
assigns of the Agent and Lenders; provided, however, Guarantor shall not assign
this Guaranty or delegate any of its duties hereunder without Agent’s prior
written consent and any unconsented to assignment shall be absolutely null and
void. In the event of any assignment, participation, or other transfer of rights
by the Agent and Lenders, the rights and benefits herein conferred upon the
Agent and Lenders shall automatically extend to and be vested in such assignee
or other transferee.
 
20. No Third Party Beneficiary. This Guaranty is solely for the benefit of the
Lenders (as represented by Agent) and each of their successors and assigns and
may not be relied on by any other Person.
 
21. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK,
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. GUARANTOR AND THE LENDERS WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 21.
 
GUARANTOR, AGENT, AND LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
GUARANTOR AND LENDERS REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS SECTION MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

- 8 -

--------------------------------------------------------------------------------



22. Counterparts; Telefacsimile and other Electronic Execution. This Guaranty
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Guaranty. Delivery of an executed counterpart of
this Guaranty by telefacsimile and other electronic transmission shall be
equally as effective as delivery of an original executed counterpart of this
Guaranty. Any party delivering an executed counterpart of this Guaranty by
telefacsimile and other electronic transmission also shall deliver an original
executed counterpart of this Guaranty but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Guaranty.
 
23. Agreement to be Bound. Guarantor hereby agrees to be bound by each and all
of the terms and provisions of the Loan Agreement and Loan Documents applicable
to Guarantor. Without limiting the generality of the foregoing, by its execution
and delivery of this Guaranty, Guarantor hereby: (a) makes to the Lenders and
Agent each of the representations and warranties set forth in the Loan Agreement
and Loan Documents applicable to Borrower fully as though Guarantor was the
Borrower thereunder, and such representations and warranties are incorporated
herein by this reference, mutatis mutandis; and (b) agrees and covenants (i) to
do each of the things set forth in the Loan Agreement that Borrower agrees and
covenants to do as if the Guarantor was the Borrower thereunder, and (ii) to not
do each of the things set forth in the Loan Agreement that Borrower agrees and
covenants not to do as if the Guarantor was the Borrower thereunder, in each
case, fully as though Guarantor was a party thereto, and such agreements and
covenants are incorporated herein by this reference, mutatis mutandis.
 
[Signature page to follow]

- 9 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.


GUARANTOR:
HYDROGEN CORPORATION 
a Nevada corporation
 
By:
/s/ John J. Freeh    
Title:
Chief Executive Officer  
AGENT:
FEDERATED KAUFMANN FUND
a portfolio of Federated Equity Funds
 
By:
/s/ Lawrence Auriana
Title:
Vice President

 
[Signature Page to Guaranty]

S-1

--------------------------------------------------------------------------------


 